Dissenting Opinion by
Mr. Justice Musmanno:
On April 4, 1952, Governor John S. Fine, acting under the authority of the Act of 1937, May 21, P. L. 774, appointed David E. Watson as a member of the Pennsylvania Turnpike Commission for a term expiring on June 4, 1961. On December 6, 1955, Governor George M. Leader, acting under the authority of the Constitution of Pennsylvania, Article VT, Section 4, dismissed David E. Watson as a member of the Pennsylvania Turnpike Commission. The majority of this court have in today’s decision reinstated David E. Watson to the Pennsylvania Turnpike Commission. I dissent from that action because it runs counter to the crystalline-clear language of the Pennsylvania Constitution which says: “All officers shall hold their offices on the condition that they behave themselves well while in office, and shall be removed on conviction of misbehavior in office or of any infamous crime. Appointed officers, other than judges of the courts of record arid the Superintendent of Public Instruction, may be removed at the pleasure of the power by which they shall home been appointed. All officers elected by the people, except Governor, Lieutenant Governor, members of the General Assembly and judges of the courts of record learned in the law, shall be removed by the Governor for reasonable cause, after due notice and full hearing, on the address of two-thirds of the Senate.” *
*130It was argued by the plaintiff in this case that the Governor, in appointing Watson, was merely acting as agent for the Pennsylvania Legislature on the theory that the Turnpike Commission has been assigned legislative functions by the General Assembly. The Majority very properly rejects this argument and holds that the power which appointed Watson was the power of the Chief Executive.* However, although the Majority concedes that -the appointment was made by the Governor and not by the Legislature, it holds that the Governor has no power to dismiss his appointees to the Commission. The Majority points out that the authority in Article XII, Section 1 of the Pennsylvania Constitution, which confers on the Legislature the power to provide for the election and appointment of officers other than those created by the Constitution, embraces and implies legislative power to annex conditions of tenure and removal, saying: “where the legislature creates a public office, it may impose such terms and limitations with reference to the tenure or removal of an incumbent as it sees fit.” It is not clear, however, how, after making this definitive statement, with which I thoroughly agree, the Majority can go on and hold that an application of that principle denies to the Governor in this case the power to dismiss Turnpike commissioners, when the Act which creates the Commission says absolutely NOTHING about the removal of the Governor’s appointees.
The Majority would seem to argue that the silence on the part of the Legislature as to removal of Turnpike commissioners was an inadvertence. Such an argument, if at all entertained, is untenable; I believe *131that the Legislature is as much aware oí the provisions of the Constitution as the Courts. There cannot be excluded from the interpretation of the Act of 1937 the proposition that the Legislature purposely omitted any reference to removal of Commission members because Article VI, Section 4 of the Constitution already provides the machinery of removal should it become necessary to use it.
If Article VI, Section 4 cannot be brought into play to remove Turnpike commissioners and the Turnpike Act itself is silent on the subject of removal, are the members of the Commission to hold office regardless of exigencies which may require re-organization and re-planning of the turnpike enterprise?
Who is to provide for a substitution if a commissioner becomes incurably ill and is thus unable to perform the duties of his office? Who is to remove a commissioner if he becomes irremediably incompetent? A commissioner may become irresponsible to the point that his services are no longer reliable or trustworthy but not of such a character as to justify criminal or impeachment proceedings. Who is to remove him? According to the Majority, no one. Such a commissioner must serve his ten years, no matter how inefficient, irresponsible and unreliable he may be, no matter how much he may impede the work of the Commission. Certainly the framers of the Constitution never intended that government should be helpless in the face of such a threat to orderly and efficient administration.
The authors of the Constitution employed, in Article VI, Section 4, language sufficiently broad to cover every contingency which could arise in the matter of officials not being faithful and responsive to their trusts. Thus, that language provided that: (1) Officers shall be removed from office on conviction of misbe*132havior in office or of any infamous crime; (2) Appointed officers, other than judges and the Superintendent of Public Instruction, may be removed by the appointing power; (3) All elected officers (except Governor, Lieutenant Governor, members of General Assembly and Judges) are to be removed by the Governor for cause, on address of Senate.
A member of the Turnpike Commission cannot be removed under the above designated Category 1, if he did not commit a crime. He may not be removed under Category 3, since he is not an elected official. If removal is indicated, his case must fall in Category 2. If the Legislature did not intend Category 2 to include all officers, short of two classifications, why did it except the Judges and the Superintendent of Public Instruction?
Present-day political scientists, well-intended academicians, and philosophical jurists may believe that the machinery of Article VI, Section 4 is not a good machinery but they did not sit in the Constitutional Convention of 1873 and cannot speak for those who framed the organic instrument of our Commonwealth. Neither can they launch constitutional amendments except through constitutional procedure.
There is nothing in the Act of May 21, 1937 which indicates that the Legislature intended that the members of the Turnpike Commission were to be immune from dismissal, regardless of misconduct, inefficiency or refusal to cooperate with other government officials equally charged with responsibility in carrying forward the business of government and in protecting the welfare of the people. The Turnpike Commission is not a bombproof shelter in which officials may hide away from the responsibility which must guide and control all other officers of the Commonwealth.
*133The Legislature never intended that the Turnpike Commission should have a perpetual existence. When all its financial obligations will have been liquidated, the Turnpike will belong to the people who shall utilize all its services without the payment of tolls. It would be strange indeed that the Turnpike Commission should be so closely integrated with the various departments of our State government, and particularly the Highway Department, and yet be beyond the control of the State. It would be bizarre indeed that an enterprise which is eventually to become a part of the Commonwealth could be run by individuals not responsible to the power of the Commonwealth which appointed them, that same power being charged with protecting the welfare of the people who will be the owners of the Turnpike. The enabling Act of 1937 specifically makes the Commission an instrumentality of the Commonwealth: “The commission is hereby constituted an instrumentality of the Commonwealth, and the exercise by the commission of the powers conferred by this act in the construction, operation and maintenance of the turnpike shall be deemed and held to be an essential governmental function of the Commonwealth”
The Governor is charged by the people of the Commonwealth with establishing the executive and administrative policy of our state government. The Turnpike Commission is an important part of that government, exercising many executive and administrative functions which require the supervision of the Governor himself and the Department of Highways. The bonds which its officers must supply in guaranteeing faithful performance of their duties require the approval of the Governor. The bonds which are issued by the Commission to obtain funds with which to carry on its work must be signed by the Governor. The Department of Justice must approve applications by the Commission for the *134appointment of viewers in connection with the condemnation and acquisition of land. In the construction of highways and 'bridges, the approval of the Department of Highways is required. All construction work done on highways and bridges by the Commission must be accomplished under the supervision of the Department of Highways which must also approve contracts and agreements appertaining to such construction. When the Legislature provided for extensions of the turnpike it provided also that the new locations had to have the approval of the Department of Highways and the Governor.
It must be apparent from all this that no governmental activity on Capitol Hill in Harrisburg is more intimately a part of the administrative and executive departments of the 'State than the activities of the Turnpike Commission.
The highways of the Commonwealth are the arteries of its existence. If a member or members of the Turnpike Commission should, through incompetence, recklessness or indifference, injure the main artery, someone must be found who can immediately apply the tourniquet by dismissing the person or persons causing the damage. According to the Majority, the only power that can render the imperative surgical attention in such a situation is the Legislature. But the Legislature has made no provision for emergencies of this character.
When the Legislature created the Turnpike Commission, it inevitably had to consider the manner of appointment of its members, the length of their term of office, and the manner in which they could foe removed, in the event the welfare of the State required removal before the expiration of the designated term. The Legislature placed the power of appointment in the Governor, it indicated the length of term of office, *135but it said nothing about removal. If the Legislature intended to retain control over the removal machinery, a sentence or two in the Act would have assured that retention. The Legislature, however, purposely made no mention of a removal power. The only possible explanation for that omission, as already stated in the early part of this Dissent, is that the Legislature realized that Article YI, Section 4 of the Constitution always stands ready to meet any dilemma which calls for immediate action in the way of dismissals. Hence, there was no necessity to legislate on the matter of removal.
In pursuing any given policy in the spheres of finance, welfare, health, highways, banking, mining and so on, the Governor must have as aides individuals who will cooperate and work with him. If, between the Chief Executive and his Department heads, there should arise differences and controversies of such a nature as to be irreconcilable, the Governor has the duty of taking such action as will guaranty a smoothly working administration dedicated to the needs of the people. In such a situation, substitutions in any involved department may be imperative. No one can decide the need for such substitution better than the Governor. If it be said that that power may be abused, then it must be said that any power in government may be abused. The safety valve lies in the fact that in our form' of government, the Chief Executive is responsible to the people, and there is no need to fear that he will or can be indifferent to that responsibility.
It requires no great imagination to conjure up a state of facts where the intervention of the Governor is required to save a situation from becoming chaotic. Something akin to that deplorable condition of affairs aroused the- concern of the whole motoring public only recently. -, -TJhb-situation -was- well described- - in - an- edi*136torial which appeared in the Philadelphia Bulletin on May 25, 1956, of which I take judicial notice. The editorial reads as follows: “Motorists who drive the Pennsylvania Turnpike at the familiar rates today may appropriately salute the Governor as they pass the Harrisburg East interchange.
“Mr. Leader’s prompt grab of the reins did more than merely hold up the announced toll rise that would have bitten the passenger car driver severely while letting the big trucks roll more cheaply.
“By using his influence on two of the three Turnpike Commissioners and appointing a fourth on an interim basis to tilt the scale, the Governor has turned the lights on the whole toll road situation.
“The Commission has not been in the habit of doing much explaining to the customers; only to the bond holders. Its decision to lure more truck traffic by a sweeping readjustment of tolls may have been the proper course. But the manner in which it was done, with virtually no attempt to explain, had the certain effect of arousing resentment on a grand scale.
“As a result of the Governor’s prompt assertion of leadership, the asserted need for toll revision will now be aired at a public hearing. If truck traffic needs to be encouraged at the expense of the private car driver, the representatives of the latter at least will have a chance to argue about it.
“There is further promise that Turnpike doings will in the future be conducted with a reasonable concern for the public’s right to know what’s going on.
“The incident illustrates the perils in the authority type of government, as well as the ways in which these can be overcome by. a public official really responsible to the public. — in this case the Governor.”
The Authority type of government referred to in the Bulletin editorial is one. that requires constant surveil*137lance, and the only department of government that can properly exercise that surveillance is obviously the Executive Department. Any needed remedial action might eventually have to come from the Courts, but in the first instance it would be the responsible appointing power that would have to apply a needed tourniquet.
The Majority Opinion devotes a great deal of discussion to pointing out what the Legislature may do with regard to establishing conditions upon which an appointee may be removed, but it ignores wha,t is so patent, namely, that the Legislature did not make any provision for removal of Turnpike commissioners. Thus, the Majority says that: “No extended reasoning is required to make plain that legislatively annexed conditions of tenure may determine the method of removal of an appointee of the related legislatively created office.” But the Act of 1937 has not determined the method of removal of a Turnpike commissioner.
The Majority quotes from the Marshall Impeachment Case, 360 Pa. 301, 309, where Chief Justice Maxjcv said: “if an office is the creature of the Legislature, the latter can establish a method for the incumbent’s removal.” But the Legislature here did not establish a method for the removal of Turnpike commissioner incumbents.
The Majority says, as already quoted: “where the legislature creates a public office, it may impose such terms and limitations with reference to the tenure or removal of an incumbent as it sees fit.” But the Legislature did not impose limitations with reference to the “removal of an incumbent.”
The Majority admits that: “where the legislature, in creating a public office, imposes no terms or limitations on the duration of an incumbent’s tenure or the mode of his removal, the method of removal prescribed *138by Article VI, Section 4, of the Constitution applies.” With that admission, this Court.should enter judgment in favor of the defendants because the Legislature did not prescribe a “mode' of removal” of Turnpike commissioners. Of course, there is obviously a distinction between the normal expiration of a term and a mode of removal. No one speaks of a person who leaves his office at the expiration of his term as having been removed from office.
■ The Majority says that: “Were.the Commissioners to be held removable at the pleasure of the Governor, the carefully expressed scheme of term rotation would be effectually nullified.” The Majority then proceeds to give the obvious reply to that- observation by saying that the Governor could,, of course, appoint a successor for the balance of the unexpired term of .the dismissed Commissioner and thus still retain the expressed scheme of term rotation. But, after the Majority gives this clean-cut answer to its own observation, it continues to debate with itself by saying that the Governor “could render all of the offices vacant at one time which, obviously, the Act was specifically designed to make impossible.” I doubt that such a situation would arise and the Majority almost admits the improbability of such an occurrence. But it goes on to say that it is irrelevant whether .such, a situation would ever be provoked. I do not see how such a discussion is irrelevant. The Majority can not advance an indicated situation as a result of its own discussion and then, after a spirited auto-debate, declare any further discussion on the subject to be irrelevant.
Unless the. Legislature has clearly provided for the removal of the gubernatorial appointees it is simply incontrovertible that the provisions of Article VI, Section 4 of the Constitution must apply. In Milford Township Supervisors Removal, 291 Pa. 46, this Court very *139clearly stated: “The question is now squarely raised, and we hold, therefore, that, although article VI, section 4, is not limited to what are frequently termed constitutional officers, it is not applicable where the legislature, having the right to fix the length of a term of office, has made it determinable, by judicial proceedings, on other contingencies than the mere passage of time .” In that case, the office of Township supervisor was involved, and the Act provided for a term of six years, but it also stated that if any of the supervisors “refuses or neglects to perform his duties, the court of quarter sessions may declare the office vacant and appoint another in his stead, to hold office during the term of the officer deposed.” This Court accordingly held that “. . . we must assume, therefore, that the legislature intentionally made the term of six years a conditional one, which should end when a breach of duty was adjudged in the way specified.” There is a vast difference, however, between that provision and the wording in the Turnpike statute. In the latter statute the Commissioners’ terms are not conditioned on anything but the mere passage of time.
In Commonwealth ex rel. Vesneski v. Reid, 265 Pa. 328, we held that where there was no legislative provision on the subject, municipal officers could be removed only under the circumstances prescribed by Article VI, Section 4, of the Constitution.
And in Commonwealth ex rel. Bunch v. Beattie et al., 364 Pa. 572, we stated: “. . . If the Legislature in creating the office did not provide the causes and manner for removal it is conceded that under Article VI, section 4, the incumbent could be removed at the pleasure of the board . . .”
There is no dearth of authority on the subject of the applicability of Article VI, Section 4 of the Constitution to a situation of the kind before us in this case. *140In Commonwealth ex rel. Kelley v. Clark, 327 Pa. 181, 188, this Court said: “That the constitutional method of removal provided in Article VI, section 4, is exclusive and prohibitory of any other mode which the legislature may deem better or more convenient is no longer open to question (citing cases), except where the legislature in creating the office prescribes a different method.” The Legislature in the instant case did not prescribe a different method.
In Marshall Impeachment Case, 360 Pa. 304, this Court said: “In Commonwealth ex rel. Vesneski v. Reid et al., 265 Pa. 328, 108 A. 829, we held that if the office is a legislative office only and if the Legislature has not provided a different method of removal from office, the constitutional method of removal must be followed.” The Legislature in the instant case did not provide for a different method of removal from office.
In Weiss, Appellant v. Ziegler et al., 327 Pa. 100, 104, we said: “The legislature may very well say that it is desirable that certain officers should be appointed but, for reasons which it deems sufficient, they should not be subjected to removal at pleasure and, if so minded, the legislature of course provide for such officers, the Constitution containing no provision to the contrary.” But here the Legislature did not believe that the Turnpike commissioners should not be “subjected to removal at pleasure” of the appointing power.
The Constitution of Pennsylvania, the laws of this State, the particular statute under consideration here, the precedents of this Court, the logic of the situation, the impelling necessities of the day, the need for harmonization in the work of the Turnpike Commission,— all demand that the Governor of the Commonwealth not be impeded in pushing forward the plans and the hopes of the people of Pennsylvania in the bright destiny of this highway, which has been termed, because of *141its beauty, utility, and rapidity of transportation, the “Dream Highway.”
Because I believe that this decision of the Majority will act as a partial barrier thrown across this “Dream Highway,” I dissent.

 Italics throughout, mine.


 The office of the Chief Executive is continuous, though the identity of the person holding, the office'changes'with 'succeeding administrations.